EXHIBIT 10.10(d)

Execution Version

AMENDMENT No. 2, dated as of February 17, 2017 (this “Amendment”), to the Credit
Agreement dated as of October 27, 2014, among 1011778 B.C. UNLIMITED LIABILITY
COMPANY, an unlimited liability company organized under the laws of British
Columbia (the “Parent Borrower”), NEW RED FINANCE, INC., a Delaware corporation
(the “Subsidiary Borrower” and together with the Parent Borrower, the
“Borrowers”), 1013421 B.C. UNLIMITED LIABILITY COMPANY, an unlimited liability
company organized under the laws of British Columbia (“Holdings”), the other
Guarantors party hereto, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative
Agent, Collateral Agent and Swing Line Lender and each L/C Issuer and lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”) (as amended by Amendment No. 1, dated as of May 22, 2015 and as
further amended, restated, modified and supplemented from time to time, the
“Credit Agreement”); capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Borrowers desire to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 10.01 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes, including to refinance existing term loans
under the Credit Agreement;

WHEREAS, (i) each Amendment No. 2 Consenting Lender (as defined in Exhibit A)
has agreed, on the terms and conditions set forth herein and to the extent
indicated on its signature page to Amendment No. 2, to have its outstanding Term
B-2 Loans (as defined in Exhibit A), if any, converted into a like principal
amount of Term B-3 Loans (as defined in Exhibit A) effective as of the Amendment
No. 2 Effective Date (as defined below) and (ii) the Additional Term B-3 Lender
(as defined in Exhibit A) has agreed to make an additional Term B-3 Loan in a
principal amount equal to $1,175,296,572.83 minus the principal amount of any
outstanding Term B-2 Loans that are converted into Term B-3 Loans on the
Amendment No. 2 Effective Date as described in clause (i) above, the proceeds of
which shall be applied to repay in full such then outstanding non-converted Term
B-2 Loans;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.    Amendment. The Credit Agreement is, effective as of the Amendment
No. 2 Effective Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.

Section 2.    Representations and Warranties, No Default. The Borrowers hereby
represent and warrant that as of the Amendment No. 2 Effective Date (as defined
below), after giving effect to this Amendment, (i) no Default or Event of
Default has occurred and is continuing



--------------------------------------------------------------------------------

and (ii) the representations and warranties of the Borrowers and each other Loan
Party contained in the Credit Agreement or in the other Loan Documents are true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date hereof;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, such representations and warranties were
true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

Section 3.    Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment No. 2 Effective Date”) that the following conditions
have been satisfied:

(i)    Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders, each Loan Party and
the Additional Term B-3 Lender;

(ii)    Fees. The Administrative Agent and Amendment No. 2 Lead Arranger shall
have received the fees in the amounts previously agreed in writing by the
Amendment No. 2 Lead Arranger to be received on the Amendment No. 2 Effective
Date, and all reasonable and documented out-of-pocket expenses required to be
paid or reimbursed under Section 10.04 of the Credit Agreement for which
invoices have been presented a reasonable period of time prior to the Amendment
No. 2 Effective Date and the Administrative Agent shall have received, for the
account of each Term B-3 Lender on the Amendment No. 2 Effective Date, an
upfront fee equal to 0.125% of the Term B-3 Loans of such Term B-3 Lender
outstanding immediately after giving effect to this Amendment and the funding of
all Term B-3 Loans pursuant to the Additional Term B-3 Commitment;

(iii)    Legal Opinions. The Administrative Agent shall have received favorable
legal opinions from each of (A) Kirkland & Ellis LLP, New York counsel to the
Loan Parties and (B) Lawson Lundell LLP, British Columbia counsel to Holdings
and the Parent Borrower, covering such matters as the Administrative Agent may
reasonably request and otherwise reasonably satisfactory to the Administrative
Agent;

(iv)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrowers dated the Amendment No. 2
Effective Date certifying that, after giving effect to the Amendment, (a) the
representations and warranties of the Borrowers and each other Loan Party
contained in the Credit Agreement or in the other Loan Documents are true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the Amendment No. 2
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, such representations and
warranties were true and correct in all material respects as of such earlier
date; provided, further, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates and (b) no Default or Event of Default shall have
occurred and be continuing; and

 

-2-



--------------------------------------------------------------------------------

(v)    Closing Certificates. The Administrative Agent shall have received (i) a
copy of the Organization Documents, as in effect as of the date hereof, of each
Loan Party, certified, if applicable, as of a recent date by the Secretary of
State or similar Governmental Authority of the state or jurisdiction of its
organization, and a certificate as to the good standing (where relevant) of each
Loan Party as of a recent date, from such Secretary of State or similar
Governmental Authority (or a certification from each Loan Party that there have
been no changes to the Organization Documents, including all amendments thereto,
that were delivered to the Administrative Agent on the Closing Date).

Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of an original
executed counterpart hereof.

Section 5.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 6.    Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collateral Agent, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document. Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect and each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the grant of its Liens on the
Collateral made by it pursuant to the Security Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement, including
without limitation for purposes of Sections 10.14, 10.15 and 10.17 thereof, and
from and after the Amendment No. 2 Effective Date, all references to the Credit
Agreement in any Loan Document and all references in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

1011778 B.C. UNLIMITED LIABILITY COMPANY, as the Parent Borrower By:  
                                                                               
                    Name:   Title: NEW RED FINANCE, INC., as the Subsidiary
Borrower By:  

 

  Name:   Title: 1013421 B.C. UNLIMITED LIABILITY COMPANY, as Holdings By:  

 

  Name:   Title: [GUARANTORS] By:  

 

  Name:   Title:

 

[Signature Page to 1011778 B.C. Unlimited Liability Company Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:                                        
                                                              Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Additional Term B-3 Lender

By:  

 

  Name:   Title:

 

[Signature Page to 1011778 B.C. Unlimited Liability Company Amendment]



--------------------------------------------------------------------------------

The undersigned hereby consents to Amendment No. 2 and, to the extent set forth
below, hereby agrees to have up to all of its Term B-2 Loans converted to Term
B-3 Loans (or such lesser amount as may be notified to such Lender by the
Administrative Agent prior to the Amendment No. 2 Effective Date).

 

  ☐ Cashless Roll Option. Check box to the left to request conversion of the
undersigned’s Term B-2 Loans to Term B-3 Loans.

 

                                                                              
         , (Name of Institution) By:                                        
                                                             Name:   Title: [If
a second signature is necessary: By:                                        
                                                             Name:   Title:]

 

[Signature Page to 1011778 B.C. Unlimited Liability Company Amendment]